Citation Nr: 1440470	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  00-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the appellant submitted a timely substantive appeal regarding her claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1942 to May 1943.  He died in September 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined that the appellant had not submitted new and material evidence to reopen her claim of service connection for the cause of the Veteran's death.  The appeal also arises from a February 2000 rating decision which determined that the appellant had not provided a timely Substantive Appeal in response to a June 1995 rating decision which denied service connection for the cause of the Veteran's death. 

The appellant initially indicated in her October 2002 VA Form 9 (Substantive Appeal) that she wished to have a Travel Board hearing.  However, her representative clarified in February 2003 that she no longer wanted to attend a hearing. 

In May 2005, the Board issued a decision which reopened the claim of entitlement to service connection for the cause of the Veteran's death, but denied the underlying claim on the merits.  The Board also determined that the appellant had not filed a timely Substantive Appeal of the rating decision which denied her original claim for entitlement to service-connected death benefits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in a July 2007 memorandum decision remanded the case to the Board.  The Court issued its judgment in this case in August 2007.  

In April 2009 the Board remanded the appeal for development of the record.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for death benefits in May 1995; the RO mailed the appellant and her then-designated representative notification of its denial on June 1, 1995, and mailed the Statement of the Case to the appellant and her then-designated representative on October 24, 1995. 

2. A private attorney mailed a letter which was received at the RO on December 28, 1995, wherein he asserted that the appellant intended to "prosecute the appeal within the statutory period of one year."  

3.  In January 1997, the RO granted an extension of time for the appellant to complete the appeal, to March 25, 1997.  In March 1997, the RO granted an additional extension of time, to May 30, 1997.

4.  On May 28, 1997, the appellant's then-designated representative submitted a memorandum, requesting that it be considered a substantive appeal. 


CONCLUSION OF LAW

The claimant filed a timely Substantive Appeal as to the issue of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 7104(a), 7105(a), (d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board finds below that a timely Substantive Appeal has been received, no further discussion of the VCAA is necessary with respect to this issue.

Analysis

VA regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

 A substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals , or correspondence containing the necessary information. Proper completion and filing of a substantive appeal are the last actions an appellant must take in order to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The RO denied service connection for death benefits in May 1995; the RO mailed the appellant and her then-designated representative notification of its denial on June 1, 1995, and mailed the Statement of the Case to the appellant and her then-designated representative on October 24, 1995.  In December 1995, a private attorney contacted the RO, apparently on behalf of the appellant.  In January and March 1997, this attorney requested an extension of time for the appellant to complete her appeal; in each case, the RO approved these extensions as evidenced by a signature by an RO employee on each written request.  The last extension of time was granted to May 30, 1997.  On May 28, 1997, the appellant's designated representative submitted a memorandum, requesting that it be considered a substantive appeal. 

In light of the RO's extension of time, until May 30, 1997, for the appellant to complete her appeal, the Board concludes that the statement by the appellant's representative received in May 1997 may be considered a timely substantive appeal.  See 38 C.F.R. § 20.302(b).


ORDER

A timely appeal was submitted with respect to the RO's May 1995 rating decision.


	(CONTINUED ON NEXT PAGE)


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She essentially argues that the Veteran's service-connected right knee disability caused him to be inactive, leading to the heart disease that caused his death.  There are various conflicting opinions regarding whether the service-connected right knee disability caused the Veteran's fatal heart disease; however, there is no sufficient opinion including rationale addressing the question of whether the right knee disability aggravated the fatal heart disease.  The Board notes that while a VA physician indicated in May 2010 that osteoarthritis of the right knee did not aggravate the Veteran's heart conditions, she provided no discussion of the rationale underlying that opinion.  Thus, the Board has determined that the claims file should be returned to the physician who rendered an opinion in July 2011, in consultation to VA physician Dr. O.O., for clarification of this question.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA physician who reviewed the file in July 2011 and in consultation with Dr. O.O., rendered an opinion regarding the cause of the Veteran's death.  

a.  The physician is asked to again review the record and opine as to whether it was at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart disorders were caused by the right knee disability, including the use of medication therefore.  
 
The appellant asserts that the Veteran was prescribed high doses of NSAIDS, specifically various form of naproxen, for prolonged periods of time and that the FDA stated based on multiple studies that naproxen has been linked to increased heart risk.

b.  The physician is also asked to provide an opinion with respect to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart disorders were aggravated (i.e., worsened beyond natural progression) by his service-connected right knee disability, to include the use of medication therefore, either prior to or after the strokes.  In this regard, it is noted that while the Veteran did not have a stroke until 1989 and was not wheelchair bound until approximately 1992 after he had a second stroke, he had heart disease prior to these events and was service-connected for the right knee disability effective from May 1943.  

By aggravation, the Board means an increase in the underlying severity of the disability that is beyond natural progression.  

c.  Finally, is it at least as likely as not (a probability of 50 percent or greater) that the service-connected right knee disability contributed substantially and materially to death, combined to cause death, or aided or lent assistance to the production of death.  The appellant asserts that the Veteran was not able to ambulate, at least in part, due to the service-connected right knee disability which led to a weakening of his heart, contributed to poor circulation and other problems which contributed to cause his death.  

A complete rationale for any opinion expressed must be provided, to include explanation if the examiner determines an opinion cannot be provided without resort to speculation.

2.  Thereafter, the AOJ should review the VA physician's report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.
 
3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


